         Case 1:20-cr-00330-AJN Document 253 Filed 04/28/21 Page 1 of 2




                                                     April 28, 2021

Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                               Re: United States v. Ghislaine Maxwell
                                          S2 20 Cr. 330 (AJN)

Dear Judge Nathan:

        The MDC letter, dated April 28, 2021, submitted in response to the Court’s memo-
endorsed order to show cause (Dkt. 249), fails to address the concerns raised in my April 26th
letter. The Court should summarily deny the MDC’s request and require it to respond to the
specifics in the Court’s order.

        The claim that “[d]uring Ms. Maxwell’s legal visit, staff noted she was in receipt of
documents that were handed to her by the attorneys” does not justify the confiscation and review
of Ms. Maxwell’s confidential legal documents. Any documents which “Ms. Maxwell was in
receipt” were documents that Ms. Maxwell brought to the visiting room. Counsel did not hand to
Ms. Maxwell any documents that did not originate from Ms. Maxwell. Further, it was after Ms.
Maxwell called counsel to report that her documents were seized and counsel, in turn, informed
Ms. Maxwell that a complaint would be made that MDC staff contacted legal counsel.

        Once again, the Court is provided second-hand information from the MDC. Ms.
Papapetru was not present during the legal visit, does not claim to have reviewed the video
recording of the legal visit, and failed to provide any helpful or reliable information (either by
way of an affidavit or declaration or a copy of the recording) to rebut the claims before the
Court. A recycled reporting of the guards’ inaccurate observation is an inadequate response to a
significant problem. The MDC has failed to offer any legitimate, fact-based explanation for
violation of Ms. Maxwell’s 6th Amendment rights. The Court should disregard the MDC’s
response and order the relief requested on behalf of Ms. Maxwell.

        Considering the MDC’s attempt to cast the conduct of its staff in a positive light while
casting aspersions on Ms. Maxwell and counsel, we request that the Court direct that the guards
responsible for the inappropriate seizure be summoned to Court and a copy of the video
recording be provided to defense counsel.
         Case 1:20-cr-00330-AJN Document 253 Filed 04/28/21 Page 2 of 2




        The MDC should be held accountable for its violation of Ms. Maxwell’s constitutional
rights, her privilege of attorney-client confidentiality, and her right to protection of her
confidential legal defense materials.

                                                   Very truly yours,

                                                   Bobbi C. Sternheim
                                                   BOBBI C. STERNHEIM

cc: All counsel of record
    MDC Legal Staff
       Sophia Papapetru, Esq.
       Nicole McFarland, Esq.
       John E. Wallace, Esq.




                                              2
